Exhibit 10.26

Description of Compensation and Benefits for Directors

Cash Compensation of Non-employee Directors. Non-employee directors receive a
$20,000 annual retainer, $1,000 per meeting attended, and $10,000 per year for
chairing certain Board committees (other than the Audit and Human Resources
Committees). The Chair of the Audit Committee receives $20,000 per year, the
Chair of the Human Resources Committee receives $15,000 per year and the Lead
Director receives $25,000 per year as a retainer fee.

Travel Benefits for Directors. Generally, directors, their spouses or enrolled
friends and their dependent children/stepchildren are entitled to complimentary
positive space travel on United Airlines and United Express for pleasure or UAL
business travel, and will be reimbursed annually for the income tax liability
incurred in using this benefit.

Enhanced Travel Benefit. In addition, each non-employee director is entitled to
ten roundtrip first class tickets each year for complimentary positive space
travel that may be distributed to family and non-family members or donated to
charity. Directors are not reimbursed for the income tax liability associated
with this benefit.

Nonprofit Grant Program. The Company will provide support to non-profit
organizations to which a Board member makes a personal commitment in the amount
of $20,000 per year. In the case of each of the ALPA and IAM director, the
Company will provide support to organizations to which the director or their
respective union contributes up to $20,000 per year in the aggregate.

Complimentary Cargo Carriage Policy for Directors. After one year of service on
the Board, or currently an employee in good standing and having been employed by
United for at least one year, directors receive complimentary cargo carriage
(excluding ground transportation) for personal goods on United Airlines, for up
to 2,500 pounds per year, and are reimbursed for the related income tax
liability.

Stock Based Compensation of Non-employee Directors. Under the UAL Corporation
2006 Director Equity Incentive Plan, non-employee directors may receive awards
in the form of UAL common stock, restricted stock, stock options, stock
appreciation rights and/or deferred stock units representing the right to
receive UAL stock in the future. In addition, the Plan permits non-employee
directors to elect, for tax purposes, to defer receipt of compensation through
deferred stock units representing the right to receive UAL stock in the future.

Directors’ and Officers’ Liability Insurance and Indemnification. The Company
has a policy which provides liability insurance for directors and officers of
UAL and its subsidiaries. The Company also provides indemnification for
directors as set forth in the Restated Certificate of Incorporation of UAL
Corporation.